DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a pump for a syringe pump system.
The closest prior art of record is Hodosh et al (U.S. Pat. 3,768,472), Glass (U.S. Pat. 2,627,270), McGough et al (U.S. Pat. 5,015,233) and Green et al (U.S. Pat. 8,235,256). However, these references do not disclose the device as claimed or described above.
Regarding claims 1, 8 and 17, the closest prior art of record fails to teach among all the limitations or render obvious the claimed adapter plate mounted to the linear actuator, the adapter plate having an adapter plate through hole coincident with the shaft longitudinal axis, and a plurality of guide stand-offs, each guide stand-off coupled to the adapter plate, passing through guide through holes on the syringe connector, and coupled to the mounting plate, wherein the guide stand-offs prevent the syringe connector from rotating about the shaft.
Further, Applicant filed a Terminal Disclaimer, which was subsequently accepted, obviating a double patenting rejection to claims 1-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2022